Exhibit 10.1
ALON USA ENERGY, INC.
AWARD AGREEMENT
Appreciation Rights
Participant:
No. of Appreciation Rights:
Date of Grant:
     Under the terms and conditions of the Alon USA Energy, Inc. 2005 Incentive
Compensation Plan (the “Plan”), a copy of which has been furnished to the
individual whose name is set forth above (the “Participant”) and which is
incorporated herein by reference, Alon USA Energy, Inc., a Delaware corporation
(the “Company”), grants to the Participant the number of Appreciation Rights
with respect to the Company’s Common Stock set forth above. Terms not defined in
this Agreement have the meanings set forth in the Plan.
Terms Relating to Appreciation Rights
     Each Appreciation Right is granted to the Participant at a Grant Price of
$_____. The Appreciation Rights will vest and become fully exercisable in
accordance with the vesting provisions set forth below. The Participant (or the
Participant’s legal representative in the event of death or disability) may
exercise vested Appreciation Rights in whole or in part for a period of 365 days
after the date on which the Appreciation Rights vest (the “Exercise Period”) by
giving written notice to the Secretary of the Company specifying the number of
Appreciation Rights to be exercised. Such notice will be effective when received
by the Secretary of the Company. Each Appreciation Right that is exercised will
be settled by issuing to the Participant or the Participant’s legal
representative a number of shares of Common Stock equal to the Spread of such
Appreciation Right (the excess of the Market Value per Share as of the exercise
date over the Grant Price) divided by the Market Value per Share of the Common
Stock as of the exercise date (rounded down to the nearest whole share). In no
event may an Appreciation Right be exercised if the Spread is not a positive
number. Any vested Appreciation Rights that have not been exercised on the date
that is 366 days after the Appreciation Rights vest will expire and cease to be
exercisable.
Vesting of Appreciation Rights
     The Appreciation Rights granted to the Participant under this Agreement
will become vested in accordance with the schedule set forth below, provided the
Participant is employed by the Company or a Subsidiary on such date.

          Percentage of Vested       Appreciation Rights   On and After  
50%
       
25%
       
25%
       

     Upon termination of Participant’s employment for any reason either by the
Participant or the Company other than disability (as determined by the Committee
in good faith) or death, (a) any

 



--------------------------------------------------------------------------------



 



Appreciation Rights which are unvested at the time of such termination will
immediately be forfeited and Participant shall have no further rights with
respect to such unvested Appreciation Rights, and (b) any Appreciation Rights
which are vested but unexercised at the time of such termination will remain
exercisable for the duration of the Exercise Period applicable to such vested
Appreciation Rights. In the event the Participant terminates employment with the
Company by reason of disability (as determined by the Committee in good faith)
or death, each Appreciation Right will automatically become 100% vested.
Acceptance by Participant
     The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent. This Agreement may be executed simultaneously in multiple
counterparts, each of which will be deemed an original, but all of which
together constitute one and the same instrument.

            ALON USA ENERGY, INC.
        By           Jeff D. Morris        Chief Executive Officer     

          ACCEPTED:
            Signature of Participant             

2